Citation Nr: 0108716	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1998.  In his substantive appeal, the veteran 
requested a hearing before a member of the Board to be held 
at the RO, and in December 1999, he elected to provide his 
testimony at a videoconference hearing.  A hearing was 
scheduled for October 2000, for which the veteran failed to 
report.  In December 2000, the Board, finding good cause had 
been shown, remanded the case for another hearing.  However, 
the veteran canceled this hearing, which had been scheduled 
for February 2001; he did not indicate that he wished to 
reschedule the hearing.


REMAND

On November 9, 2000, subsequent to all action in this case, 
including the joint motion, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The veteran contends that he has PTSD due to Vietnam 
experiences.  However, additional evidence regarding both the 
existence of a stressor and a diagnosis of PTSD must be 
obtained.  See, e.g., Cohen v. Brown, 10 Vet.App. 128 (1997).  
The evidence required to determine the existence of a 
stressor is generally dependent upon whether the veteran 
"engaged in combat," in which case the provisions of 38 
U.S.C.A. § 1154(b) (West 1991) apply, or not, in which case, 
corroboration is required to establish the existence of a 
stressor.  Once the RO makes a determination regarding 
whether the veteran "engaged in combat," subsequent 
development is dependent upon this determination.  If it is 
determined that he did not "engage in combat," evidence in 
support of the stressor must be obtained.  Moreau v. Brown, 9 
Vet.App. 389, 396 (1996).  

According to service personnel records, the veteran was 
assigned to a Vietnam command from July 4, 1971, to April 
1972.  He was enroute until July 9, 1971, at which time he 
was assigned as a heavy vehicle operator to the 563rd 
Transportation Company; beginning  November 1, 1971, he was 
assigned as a light motor transportation operator with the 
666th Transportation Company; he was assigned as a duty 
soldier to the 156th Maintenance Company on December 23, 
1971, and from April 11, 1972, he was enroute to the United 
States.  He was not awarded any medals or decorations 
denoting combat participation.  

In November 1999, he was afforded a VA examination, which 
resulted in diagnoses of PTSD, secondary to Vietnam 
experiences, and exacerbated by recent burns; major 
depressive disorder, recurrent; and poly-substance abuse, in 
partial remission.  However, although the examiner believed 
that the veteran was exposed to stressors in Vietnam, the 
only Vietnam stressor specifically referred to was a terrible 
odor he noticed one time while in a convoy.  The examiner 
also found it likely that the veteran sustained a closed head 
injury in a motor vehicle accident in service, which resulted 
in a post-concussion syndrome "resulting in his current 
clinical state."  He also noted that while the veteran had 
significant impairment in his long term memory, particularly 
regarding Vietnam, he also reported that no significant 
cognitive deficits were noted at that time.  The information 
upon which this head injury was based is unclear; service 
medical records only show, in July 1971, that the veteran 
continued to complain of low back pain five months after an 
automobile accident. 

The examiner also noted in his opinion that the veteran 
reported worsening of his PTSD symptoms in relation to 
Vietnam experiences during a hospitalization in March 1997 
for PTSD after his girlfriend had thrown hot grease on him, 
causing first and second degree burns.  However, a review of 
that hospital summary shows that, while PTSD was diagnosed, 
the sole stressor reported was the burn injury, and his 
preoccupation, reliving the event, nightmares, and sleep 
difficulties were attributed exclusively to that event.  

In addition, that examiner refers to an October 1997 
hospitalization in a VA hospital, with a diagnosis of PTSD, 
which is not of record, and must be obtained.  Further, a VA 
psychology note dated February 11, 1998, indicated that the 
veteran had had a psychological interview that day as part of 
the PTSD evaluation process, and that topics covered had 
included military history, previous PTSD treatment 
experiences, and current PTSD symptoms.  The report of the 
content of this interview must be obtained, as well as any 
other potentially relevant medical records not of record.  

In March 2000, the veteran's representative requested that 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) be contacted and asked to verify the veteran's 
stressors.  The RO informed the veteran and his 
representative, in April 2000, that the information submitted 
by the veteran was not sufficient to send to the USASCRUR.  
However, in view of the new duty to assist, which requires 
that efforts be made to obtain records in federal custody 
unless it is shown that such assistance would be futile, the 
RO must attempt to obtain these records, and then document 
USASCRUR's response in the file.  In addition, the veteran 
must be informed of the response, if additional information 
is needed, and requested to provide the information.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all records of 
the veteran's VA psychiatric and mental 
health treatment, to specifically include 
the report of a hospitalization in the 
Memphis VA Medical Center in October 1997, 
as well as a detailed report of a 
psychological interview on February 11, 
1998 in the PTSD evaluation clinic, which 
was mentioned in a psychology note that 
date.  

2.  The RO should request that the 
veteran provide a list containing the 
names, locations, and approximate dates 
of treatment of any other physicians, 
hospitals, or treatment centers (private, 
VA or military) who provided him with 
psychiatric treatment from the time of 
his discharge from service in April 1972 
to the present.  The RO should obtain any 
records so identified.  The results of 
the requests, whether successful or 
unsuccessful must be documented in the 
claims file.  In addition, the veteran 
must be informed of any negative results, 
and informed that he may submit any 
records himself directly to the RO.  

3.  The veteran should be contacted and 
asked to provide additional information 
regarding his claimed stressors.  
Specifically, he should be provided with a 
copy of a statement in support of claim 
dated in November 1997, and an undated 
statement in support of claim, received 
between March and April, 1998, and asked 
to provide information concerning the 
approximate dates and locations of each of 
the claimed incidents, to the best of his 
recollection, as well as any stressors 
described in his hearing held in April 
1999, a copy of which he was provided in 
May 1999.  In addition, he should provide 
a description, and the dates and 
locations, of any other stressors not 
noted in these reports.  

4.  After affording the veteran a 
reasonable period of time to respond, the 
RO should send copies of all of the 
veteran's service personnel records with 
his unit designation while in Vietnam 
highlighted, his DD 214 and copies of the 
veteran's statements regarding his 
stressors to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197.  The RO 
should request that the USASCRUR make an 
effort to corroborate the veteran's 
stressors to the best of its ability.  To 
the extent possible, any information 
provided by the veteran in response to the 
RO's request for additional specificity 
and any lay verification should be 
incorporated into the request for 
verification from the USASCRUR.  If 
USASCRUR is unable to provide any 
information based on the evidence 
provided, the veteran must be notified of 
this fact, and provided an opportunity to 
respond.

5.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should accord 
the veteran a VA psychiatric examination, 
before a board of two examiners, to 
determine (1) his correct current 
psychiatric diagnosis(es), including any 
organic deficits, and (2) whether any 
current psychiatric disability was of 
service onset, or due to service.  The 
claims file with the newly obtained 
evidence, must be forwarded to the board 
and reviewed in conjunction with the 
examination.  Psychological testing, for 
both the presence of PTSD and organic 
deficits due to a possible closed head 
injury, should be conducted prior to the 
examination, and the results available for 
review by the examiners at the time of the 
examination.  If the veteran is diagnosed 
with PTSD, the examiners should be 
requested to explain the sufficiency of 
each specific stressor relied upon for the 
diagnosis, the basis for the conclusion 
that the veteran's symptomatology was 
adequate to support a diagnosis of PTSD, 
and whether there is a causal nexus 
between the veteran's specific claimed in 
service stressor(s) and his current 
symptomatology.  If the diagnosis is a 
psychiatric disorder other than PTSD, the 
examiners should express an opinion as to 
whether any such disorder was of service 
onset, with attention to the evidence in 
the claims file, in particular, service 
department records.  All findings and 
conclusions must be reported in detail, 
with reference to the evidence relied 
upon, and without resort to speculation.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development  procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Thereafter, the RO 
should readjudicate the claim.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




